Citation Nr: 0202784	
Decision Date: 03/25/02    Archive Date: 04/04/02	

DOCKET NO.  00-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $18,281.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1952 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises in Atlanta, Georgia, that denied 
waiver of recovery of an overpayment of improved disability 
pension benefits in the calculated amount of $23,281.

An April 2001 Board decision held that waiver of recovery of 
$5,000 of the overpayment in the calculated amount of $23,281 
could not be waived because of misrepresentation of a 
material fact by the veteran.  The April 2001 Board decision 
also concluded that creation of the overpayment in the 
calculated amount of $18,281 did not constitute fraud, 
misrepresentation, or bad faith on the part of the veteran 
and remanded the appeal with respect to waiver of recovery of 
an overpayment in the calculated amount of $18,281 for 
further development.


FINDING OF FACT

There was substantial fault on the part of the veteran in 
creating the overpayment in the calculated amount of $18,281, 
with no fault being shown on the part of the VA, the veteran 
did not change his position to his detriment in reliance on 
VA disability pension, failure to make restitution would 
result in unfair gain to the veteran and recovery of the 
overpayment would not result in undue hardship or defeat the 
purpose of the benefit.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension in 
the calculated amount of $18,281 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5302 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist claimants has been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
informing them of the governing legal criteria, the evidence 
considered, and the reasons for the decision reached.  The 
veteran has been afforded the opportunity to submit financial 
status reports and he has done so.  He has indicated that he 
does not desire to have a personal hearing.  The Board 
concludes that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record reflects that the veteran was initially notified 
of his award of nonservice-connected pension benefits by 
official letter dated in August 1994.  This letter informed 
him that he should submit additional information regarding 
his dependents so that further determination could be made as 
to any additional award for dependents.  The veteran 
subsequently submitted additional information regarding his 
dependents and he was awarded additional benefits for a 
spouse and child.

In June 1995 the veteran's improved disability pension 
benefits were reduced because VA became aware that the 
veteran was in receipt of greater Social Security income than 
had been previously reported.  This resulted in creation of 
an overpayment that was subsequently waived.  In January 
1998, following VA's receipt of information regarding the 
veteran's receipt of greater Social Security benefits than 
had been previously reported for his spouse, the VA proposed 
to reduce his VA improved disability pension.  Following 
additional development regarding unreimbursed medical 
expenses, the veteran was informed, by official letter in 
January 1999, that his improved disability pension benefits 
had been retroactively reduced.  This resulted in creation of 
the current overpayment in the calculated amount of $18,281.

In March 1999 the veteran submitted a financial status report 
indicating that his total monthly family income was $1,080 
and his total monthly expenses were $1,441.40, for a negative 
monthly cash flow of $361.40.  He indicated that his assets 
totaled just over $23,000 and that his liabilities totaled 
just over $32,000.  In a financial status report, received in 
August 2001, the veteran reported monthly income of $1,865 
and monthly expenses of $1,832.34, for a positive monthly 
cash flow of just over $30.  He indicated that his expenses 
consisted of $275.90 for rent or mortgage, $200 for food, 
$267 for utilities and heat, $125 for lot rent, $200 for 
medical, $125 for clothing, $111 for automobile insurance, 
$60 for home insurance, $70 for automobile fuel, $339.44 for 
payment on contract debt, and $59 for burial insurance.  He 
reported assets of $13,500 and liabilities of just over 
$25,000.  The liabilities reported included additional debt 
incurred subsequent to the previous financial status report, 
including $2,000 for a washer, dryer, and TV, $1,385 for a 
home computer, $300 for a desk and chair, $800 for July 1999 
living expenses, $750 to purchase a lawnmower, and $2,600 to 
transport a mobile home.  Repayment of all of these incurred 
expenses were current with the exception of the $800 for the 
July 1999 living expenses.

As has been previously determined, there is no fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment of improved disability 
pension benefits in the calculated amount of $18,281.  
38 U.S.C.A. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

The evidence reflects that when the veteran was initially 
awarded improved disability pension, and in subsequent 
letters, he was informed that he must immediately report any 
changes in his dependency and in family income.  He was 
especially aware that the receipt of greater Social Security 
benefits, than had been reported, would result in a reduction 
of his VA improved disability pension award as was 
demonstrated at the time he incurred an overpayment in 1995.  
Therefore, while the veteran indicated, on his original 
application, that his wife had applied for Social Security 
benefits, he was at fault for not promptly reporting to VA 
her subsequent receipt of those benefits.  It was this fault 
by the veteran that resulted in creation of the overpayment 
in the current calculated amount of $18,281.  There is no 
indication that there is any fault on the part of the VA in 
creation of the overpayment in the calculated amount of 
$18,281.  When VA first became aware of the veteran's wife's 
receipt of Social Security benefits it notified the veteran 
of its proposal to reduce and undertook development to 
ascertain any unreimbursed medical expenses that could be 
considered in calculating the amount of benefit to which the 
veteran was entitled.  Upon receipt of this information from 
the veteran the VA promptly amended the veteran's award, 
resulting in creation of the overpayment in the calculated 
amount of $18,281.  Therefore, the entire fault, in creation 
of the overpayment currently being considered, rests with the 
veteran and there is no fault on the part of the VA.

Although the veteran has contended that recovery of the 
overpayment would cause him financial hardship, the evidence 
of record reflects that he has sufficient monthly income to 
meet not only the cost of the basic necessities of life, but 
also provide for additional purchases of goods.  While the 
veteran has incurred substantial additional debt as a result 
of consumer goods purchases during this appeal, the record 
indicates that he has sufficient monthly cash flow to pay for 
these debts as well as having money left over.  Further, 
these debts are currently being retired by monthly payment 
and the record indicates that even if the veteran were to 
make reasonable payments to pay his overpayment of VA 
improved disability pension it would not deprive him of the 
basic necessities of life or defeat the purpose for which the 
pension benefits were intended, i.e., recovery could be made 
from the veteran's monies which are in excess of that spent 
on the basic necessities of life without depriving him of the 
ability to meet his ongoing necessary expenses.

There is no indication that the veteran changed his position 
to his detriment in reliance upon the VA pension.  Rather, 
the evidence indicates that the veteran has incurred 
substantial debt subsequent to termination of his VA pension.  
Failure to make restitution would result in unfair gain to 
the veteran as he was in receipt of substantial additional 
income, in the form of his spouse's Social Security benefits, 
during the time that the overpayment was being created.  On 
the basis of the above analysis and after consideration of 
all the various factors, a preponderance of the evidence 
demonstrates that recovery of the debt in question, in the 
calculated amount of $18,281, would not be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits, in the calculated amount of $18,281, is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

